DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement(s) submitted on June 17, 2021 and September 14, 2021 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
3.	Claims 1, 19, and 57 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Huang et al. (U.S. Patent Application Publication # 2013/0308613 A1) teach “a random access method, user equipment and network equipment.”(Paragraph [0002]), in view of Pelletier et al. (U.S. Patent Application Publication # 2018/0206288 A1) teach “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …” (Fig(s).1A and 1C; Paragraph [0188]), and Zhang et al. (U.S. Patent Application Publication # 2014/0233538 A1) teach “a method and device for transmitting data so as to lower a signaling overhead of a system.” (Paragraph [0023]), fail to disclose: “… establishes a network connection with the terminal device in advance, such that the terminal device is capable of moving without performing handover in the coverage of the at least two access network devices; …” Also, the examiner submits that the above limitations 
Claims 2-3, 5, 7, 10, 12, 14, and 16 are also allowed by virtue of their dependency on claim 1.
Regarding claim 19, the best prior art found during the examination of the present, Huang et al. (U.S. Patent Application Publication # 2013/0308613 A1) teach “a random access method, user equipment and network equipment.”(Paragraph [0002]), in view of Pelletier et al. (U.S. Patent Application Publication # 2018/0206288 A1) teach “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …” (Fig(s).1A and 1C; Paragraph [0188]), and Zhang et al. (U.S. Patent Application Publication # 2014/0233538 A1) teach “a method and device for transmitting data so as to lower a signaling overhead of a system.” (Paragraph [0023]), fail to disclose: “… establishes a network connection with the terminal device in advance, such that the terminal device is capable of moving without performing handover in the coverage of the at least two access network devices; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 20-28 are also allowed by virtue of their dependency on claim 19.
Regarding claim 57, the best prior art found during the examination of the present, Huang et al. (U.S. Patent Application Publication # 2013/0308613 A1) teach “a random access method, user equipment and network equipment.”(Paragraph [0002]), in view of Pelletier et al. (U.S. Patent Application Publication # 2018/0206288 A1) teach “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …” (Fig(s).1A and 1C; Paragraph [0188]), and Zhang et al. (U.S. Patent Application Publication # 2014/0233538 A1) teach “a method and device for transmitting data so as to lower a signaling overhead of a system.” (Paragraph [0023]), fail to disclose: “… establishes a network connection with the terminal device in advance, such that the terminal device is capable of moving without performing handover in the coverage of the at least two access network devices; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:	
Chen et al. (U.S. Patent Application Publication # 2009/0312019 A1) teach “mobile station assisted handover to a femto base station.”(Fig.5b; Paragraph [0002])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
September 25, 2021